FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                                     TENTH CIRCUIT                           June 25, 2018

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

 v.                                                           No. 18-5007
                                                (D.C. Nos. 4:14-CV-00232-CVE-PJC and
 JEFFREY SHAUN BAGBY, a/k/a Jeffrey                     4:10-CR-00134-CVE-1)
 Sjawn Bagby, a/k/a Jeffrey Shawn Bagby,                      (N.D. Okla.)
                 Defendant - Appellant.


             ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.



          This is a pro se § 2255 proceeding. Jeffrey Shaun Bagby was charged in the

United States District Court for the Northern District of Oklahoma with (1) possessing 50

grams or more of cocaine base (crack) with intent to distribute and (2) being a felon in

possession of a firearm. Just before his trial commenced, he waived his right to counsel

and proceeded to represent himself. The jury convicted him on the drug count and

acquitted him on the firearm count. Because of his prior felony drug convictions, Mr.




      *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Bagby was sentenced to a mandatory minimum sentence of life in prison on the drug

count. This court affirmed. United States v. Bagby, 696 F.3d 1074 (10th Cir. 2012).

          Mr. Bagby subsequently filed the 28 U.S.C. § 2255 motion underlying this

proceeding, alleging seven grounds of ineffective assistance of counsel in pretrial

proceedings and on appeal. Mr. Bagby describes these grounds as follows:

   I.        Whether trial counsel provided constitutionally ineffective assistance when
             he/she failed to object to the government’s pervasive misconduct, including its
             deliberate fraud upon the Court relevant to the [Tulsa Police Department]
             corruption investigation.

   II.       Whether trial counsel provided constitutionally ineffective assistance when she
             failed to file a motion to suppress the statements purportedly made by the
             defendant to Officer Mackenzie.

   III.      Whether trial counsel provided constitutionally ineffective assistance when she
             failed to adequately investigate and prepare for trial.

   IV.       Whether trial counsel provided constitutionally ineffective assistance when she
             failed to object to the District Court’s conclusion that the defendant had
             knowingly and voluntarily waived his right to counsel.

   V.        Whether trial counsel provided constitutionally ineffective assistance when he
             failed to request a hearing on previous counsel’s motion to withdraw based
             upon an undisclosed conflict of interest.

   VI.       Whether Appellant counsel provided constitutionally ineffective assistance
             when he failed to raise the issues enumerated above on direct appeal.

   VII.      Whether Appellant counsel provided constitutionally ineffective assistance
             when he failed to argue that the facts (prior convictions) used to increase the
             defendant’s mandatory minimum sentence to life imprisonment were elements
             of the offense that should have been contained in the indictment, submitted to
             the jury, and prove[n] beyond a reasonable doubt.

(Appellant’s Opening Br. at 6.) The court proceeded to deny all seven ineffective

assistance of counsel claims on the merits. It also denied a certificate of appealability in


                                               2
the same order. The court entered judgment by separate order on January 16, 2018. Mr.

Bagby now seeks a certificate of appealability from this court.

       Mr. Bagby makes essentially the same arguments on appeal as he did in the trial

court. After a review of the trial court’s thorough decision, the supporting record, and

relevant case law, we conclude that Mr. Bagby has not demonstrated that the trial court’s

decision was incorrect or that the issues raised are debatable among jurists. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000). For substantially the reasons given by the trial

court, we therefore DENY the application for a certificate of appealability and DISMISS

the appeal.


                                                 ENTERED FOR THE COURT



                                                 Monroe G. McKay
                                                 Circuit Judge




                                             3